Citation Nr: 1637027	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  07-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to July 1949 and from October 1951 to January 1970.  He died in March 2005.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the San Diego, California Department of Veterans Affairs Regional Office (RO).  In December 2009, the Veteran appeared and provided testimony at a Board hearing before the undersigned. A transcript of that hearing is associated with the record.  

This matter was previously before the Board in April 2010 and August 2014, when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional remand is necessary before the Board can decide the issue on appeal.

Upon review on the electronic claims file, the Board finds that the record is incomplete.  Specifically, the Board notes that while an April 2010 notice letter to the appellant indicated that at the time of the Veteran's death, service connection had been in effect for "cardiac condition, right hip condition rated at 100 percent," all documentation that shows when such awards were made are absent from the record.  Specifically, evidence prior to the Veteran's March 2005 death is extremely limited.  There are no past rating decisions, associated codesheets, or even the Veteran's initial claim for service-connected disability benefits, associated with the record.  As such, the Board is unable to determine the exact nature of the disabilities for which he had been service-connected at the time of his death and the exact ratings that had been assigned for those disabilities, and for how long those ratings had been in existence.  

The Board finds that remand is necessary so that the AOJ can reconcile the Veteran's original paper file with the current electronic claims file, ensuring that all documents necessary for deciding the appeal, to specifically include documentation of the Veteran's service-connected disabilities, is associated with the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should undertake all necessary steps to locate the Veteran's original paper claims files, and to ensure all volumes have been associated with the Veteran's "VBMS" file.  Of particular import are the volumes containing evidence and decisions prior to 2005.  All efforts to obtain such evidence should be documented in a memorandum to the file.  The case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




